Citation Nr: 1810707	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of broken ribs, blisters, bruising, swelling of pectoral muscles, as well as right hand, thumb and palm disability all claimed as resulting from a surgical procedure performed at a VA Medical Center (VAMC) on September 12, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2010 rating action, by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of broken ribs, blisters, bruising, swelling of pectoral muscles, as well as right hand, thumb and palm, claimed as results of a surgical procedure performed at a VAMC on September 12, 2008.  The Veteran perfected a timely appeal of that decision.  At the time of the December 2010 RO decision, the claims were characterized as multiple issues; during the processing of the Veteran's appeal the claims have been recharacterized by the RO as a single issue; the Board shall not disturb that recharacterization at this time, as reflected on the title page of this decision.

This matter was previously before the Board in December 2015, when it was remanded for additional development of the evidentiary record.


FINDING OF FACT

The Veteran did not suffer any new or additional disability, to include claimed residuals of broken ribs, blisters, bruising, swelling of pectoral muscles, as well as right hand, thumb and palm disability, as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, nor as a result of an event that was not reasonably foreseeable associated with VA medical care in September 2008.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of broken ribs, blisters, bruising, swelling of pectoral muscles, as well as right hand, thumb and palm disability claimed as due to VA medical care in September 2008 have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Board notes that it has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends, in part, that he currently suffers from residuals of broken ribs, blisters and bruises across his pectoral muscles, as well as pain in his right hand and thumb as a result of a fusion surgery on his lower back performed at the Madison, Wisconsin, VAMC on September 12, 2008.  He asserts that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Specifically, the Veteran maintains that he sustained those injuries as a result of being dropped during the surgery on September 12, 2008.

In a statement in support of the claim for compensation under 38 U.S.C. 1151, dated in July 2010, the Veteran related that he underwent a back fusion surgery on September 12, 2008; he was transferred to ICU around 8 PM.  The Veteran indicated that when he woke up, he had severe pain in his right thumb; he noted that the thumb was swollen and it felt as if it had been dislocated.  The Veteran indicated that he also had pain in his chest, especially the left side.  Upon examination, it was noted that he had multiple abrasions on his left pectoral muscle.  No one was able to give him an explanation for the injuries, but someone from the hospital administration showed up to photograph them.  The Veteran indicated that he spent the next 4 days in ICU; he noted that his chest got worse, and the blisters and bruises were more visible, with loss of hair on his chest.  He noted that this was all documented with the doctors and nursing staff in the ICU.  The Veteran indicated that he continues to experience problems with his chest, as well as right hand pain with difficulty grasping.

The Veteran's spouse has submitted statements dated in December 2009 and July 2010 largely corroborating the Veteran's account of the September 2008 VA medical care and the problems the Veteran reported following the back surgery.

The Veteran has also directed attention to VA medical records from the time of the September 2008 surgery, in particular an ICU Nursing Shift Summary showing that following surgery the Veteran complained of right hand numbness and pain, had a three inch wide burnt, reddened, and slightly raised area across the chest at nipple level, had a similar four inch wide area across the abdomen, had blisters, and had soreness; this was all attributed to his positioning on the operating table during the lengthy surgery.  The Board notes that it is not in dispute that the Veteran suffered such injuries during the September 2008 operation; the critical questions for the Veteran's appeal in this case concern whether any current disability is a result of any injuries due to an instance of fault or an unforeseeable event associated with that medical care.

Under pertinent law, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c) (1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c) ) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

The threshold question that must be addressed here (as with any claim seeking service connection or analogous benefits such as compensation under the provisions of 38 U.S.C. § 1151) is whether the Veteran actually has the disabilities for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA treatment records dated from January 2008 through September 2008 show that the Veteran had received treatment for chronic low back pain and bilateral leg pain.  He was admitted to the Madison VAMC on September 12, 2008, where he underwent decompression, laminectomy, foraminotomy and arthrodesis surgery for lumbar spondylosis on September 12, 2008; he was discharged home on September 17, 2008.  At a follow-up appointment on December 4, 2008, it was noted that the Veteran would require at least 3 more months of physical therapy before he would be able to return to work due to the amount of heavy lifting the job requires.

In a statement in support of claim, dated in August 2009, the Veteran indicated that upon awakening from his back surgery in September 2008, he realized that he had severe pain in the right thumb and palm area; he also had blisters and bruising across the lower pectoral muscles.  It was noticed by the recovery staff.  The Veteran noted that hospital administration came in the next day to take pictures, but they offered no explanation at that time.  The Veteran stated that he later realized that the blisters and bruising were an indirect result of his right hand being underneath his body during the entire 9 and 1/2 hour surgery.  He noted that his right thumb was apparently dislocated and it became swollen and painful.  The Veteran related that he is unable to flex or use his pectoral muscles.  He also experiences severe pain while performing normal activities with the use of his right hand.

In November 2010, the Veteran's file was referred to a VA examiner for review and an opinion.  Through review of the claims-file, the VA examiner was aware of a January 2010 VA treatment record that noted "enlarged left pectoralis major muscle that may be post-traumatic."  Following an examination of the Veteran and a review of the file, the November 2010 VA examiner stated that there is no noted pectoralis major swelling or enlargement per CT and MRI.  The examiner stated that it is recognized that the Veteran may have developed a contusion to the rib cage, muscle wall, and or small bone cyst causing compression of the intercostal nerve or lipoma causing pressure on an intercostal nerve.  However, the examiner stated that it would be resorting to mere speculation to state whether the Veteran's current claimed conditions are related to untoward action taken during his spinal fusion surgery performed at Madison VAMC, on September 12, 2008, namely that the Veteran was dropped during transfer to or from the operating table.

Notably, the November 2010 VA examination report did not indicate that the medical inspection of the Veteran's pertinent complaints revealed any clear disability diagnoses.  Listed diagnostic findings at that time included "no 'blistering' noted," "history of abrasion in the area of the chest," "per CT/MRI the left pectorlis major muscle is NOT enlarged," and "previous films showed possible [rib] fracture that is NOT captured (= well healed) presently."  The contents of the November 2010 VA examination report most suggestive of a diagnostic finding of a potentially pertinent disability are (1) "noted left side gynecomastia - lipoma (probable)," and (2) "right thumb - bone contusion with osteophyte (ossific density) formation - probably from previous trauma."  Subsequent medical evidence, featuring the January 2016 VA examination report discussed below, addresses the Veteran's history of chest and hand concerns in detail and explains that no disability diagnosis is medically presented by the Veteran's symptoms and clinical findings.  Nevertheless, resolving doubt in the Veteran's favor and ensuring that the claim is afforded every consideration, the Board accepts that diagnoses of (1) "left side gynecomastia - lipoma (probable)" and (2) "right thumb - bone contusion with osteophyte (ossific density) formation" have been established during the pendency of this claim on appeal.

The Board notes that the November 2010 VA examination report directs attention to a "September 4, 2008 - x-ray report ment[io]ning 'remote trauma' suggestion of the 4th rib neck," with the observation that this evidence of residuals of a past trauma was medically noted before the Veteran's September 12, 2008 surgery at issue in this case.  This observation tends to weigh against a finding that this residual of rib injury was caused by the September 2008 surgery (as it is shown to have existed prior), but further discussion of this matter is not necessary in this analysis.  The matter of the claimed rib disability in this case is resolved more simply by the fact that the Veteran has not been diagnosed with any disability of the rib cage during the pendency of this appeal; under these circumstances, compensation cannot be awarded for residuals of broken ribs when no residual disability of the ribs is shown to exist during the pendency of this claim.

In his informal hearing presentation, dated in November 2015, the Veteran's representative essentially argued that the November 2010 VA medical opinion of record is inadequate, alleging that it is in clear conflict with the evidence of record.  The representative noted that a nursing summary, dated September 12, 2008, clearly documented that, upon awaking, the Veteran complained of right hand numbness and pain, as well as bilateral shoulder pain.  The nurse also noted that the Veteran had a 3-inch wide burnt reddened slightly raised area across his chest at the nipple level, a 4-inch wide area across the abdomen, mostly on the right side with a few closed blisters, all very sore from positioning on the operation room table.  The representative argued that while the above injuries, as well as others, were acknowledged, no definite cause was identified for them by the VA examiner in his November 2010 opinion.

The Board's December 2015 remand directed that the Veteran be afforded a new VA examination with a new medical opinion.

A January 2016 VA examination report, informed by examination of the Veteran and review of the pertinent medical documentation of record, presents the following medical opinion:

Although it is as likely as not that the vet sustained mild superficial skin injuries (blistering, bruising, swelling of pectoral muscles) during his surgical procedure on 9/12/2008 b/c he woke up with these conditions afterwards, he has no permanent disability or functional loss as due to this prior superficial injury....  [S]kin injuries may occur anytime a person is in the prone (head down) position for an extended period of time....  Vet's mild superficial skin injuries ... fully resolved in a matter of weeks without sequelae.  Vet's persistent fullness of the L breast is asymptomatic and less likely than not related to his surgical procedure on 9/12/2008 because many benign processes may have this condition in addition to intentional significant weight loss as the vet experienced postoperatively.  [Emphasis added.]

The January 2016 VA medical opinion further explained that the Veteran "has fullness of his L breast tissue from 5 o'clock to 9 o'clock but no distinct masses, lumps, skin lesions or skin breakdown."  There was "[n]o tenderness in the area," and "[a]ll radiological evaluations of the area have been normal."  The VA examiner stated that "I am unable to state why the vet continues to have persistent L breast fullness, but there is no evidence of any muscle trauma or functional loss," and explains that "[i]t is not unusual for some males to have dissimilar breast tissue on each side without evidence of any pathological process."

The January 2016 VA examiner also discussed that the medical documentation shows that following the 2008 surgery, "appropriate wound care consult ... [and] appropriate radiological studies were also done without any pathological findings."  The VA examiner also stated that "[t]here were no additional disabilities due to fault or similar instance of neglect on the VA's part in furnishing medical care in September 2008 identified today."

The January 2016 VA examination report-set includes a report (by the same examiner) focused upon the Veteran's claimed right hand / thumb problems.  The VA examiner noted that "[u]pon extensive review of the records both in VBMS and CPRS, and vet's recounting today[,] it seems as likely as not that vet injured his R thumb during his surgical procedure on 9/12/2008....  A R thumb/hand injury is a foreseeable consequence of any procedure which involves the veteran to be in a prone (face down) position for an extended period of time, as was the case here."  This report, informed by examination of the Veteran and review of the medical records, explains that despite any short-term injury experienced at the time of the surgery, there was no resulting disability: "He has no R hand, thumb, palm disability."

The January 2016 VA examiner's conclusion that the Veteran has no disability of the right hand, thumb, or palm is presented with express discussion of the November 2010 X-ray findings of "a small ossific density lateral to the right first MCP joint which may [be] related to old trauma."  Furthermore, the January 2016 VA examiner's conclusion that there is no disability of the right hand, thumb, or palm expressly acknowledges the Veteran's own report of having experienced pain in the hand and thumb; the VA examiner discussed clinical testing revealing "almost the same" results for the Veteran's hands bilaterally aside from "mild R thumb pain w/ full flexion at MCP."  The January 2016 VA examiner found that the Veteran "has no functional limitation from his R thumb/hand injury and minimal residual pain at the site limited to 2-3x/month."  The January 2016 VA examiner expressly considered not only the current clinical findings, but also the Veteran's own account of his symptom history and the prior medical documentation of his right hand health (including abnormalities of record) in determining that the Veteran "has no R hand, thumb, palm disability."  The Board finds that the competent medical appraisal of the Veteran's shown symptomatology and abnormalities of the right hand yields no diagnosis of a disability for which an award of VA disability compensation might be considered.  The Board shall nevertheless consider the right thumb osteophyte formation indicated by the November 2010 VA examination report as a shown current disability for consideration of compensation in this case, but the Board finds no other manner of pertinent right hand disability shown during the pendency of this claim.

Other portions of the January 2016 VA examination report include the examiner's explanation that the Veteran "has NO new bony abnormality as related to his back surgery on 9/12/08."  In this regard, the VA examiner explained that the Veteran "had a prior costal trauma documented on a preop CXR [chest X-ray] but no acute findings.  Today, vet denies any bone problems or fractures as related to his hospitalization in 9/2008."  The Board finds that there is no evidence indicating a medical diagnosis of any current disability of the Veteran's ribs during the pendency of the claim on appeal.

Based on the foregoing, the most probative evidence establishes that the Veteran does not have any residual disability associated with any claimed broken ribs, blisters, bruising, or swelling of pectoral muscles claimed as resulting from a surgical procedure performed at a VAMC on September 12, 2008.  However, as discussed above, the Board's analysis in this case shall accept that the Veteran has been diagnosed with (1) gynecomastia (with a probable lipoma) of the left breast, and (2) osteophyte formation of the right thumb with some suggestion that these diagnoses may correspond to the Veteran's claimed residuals of the September 2008 surgery.  The Board's analysis now proceeds to consider whether entitlement to the sought compensation may be warranted for these claimed disabilities.

The Board finds that the competent evidence of record does not clearly indicate that the Veteran's gynecomastia (with a probable lipoma) and right thumb osteophytes are disabilities that have been actually caused by the September 2008 VA medical care.  Indeed, the January 2016 VA examination report presents the medical opinion that "Vet's persistent fullness of the L breast is asymptomatic and less likely than not related to his surgical procedure on 9/12/2008 because many benign processes may cause this condition in addition to intentional significant weight loss as the vet experienced postoperatively."  Further, the January 2016 VA examination report also presents the medical opinion that, even accepting that the Veteran "sustained mild injury to his R MCP joint during his surgical procedure on 9/12/2008" and that the Veteran currently has "a small ossific density lateral to the right first MCP joint which may [be] related to old trauma," the VA examiner found that "he has no permanent disability or functional loss as due to this mild injury" and "[h]e has no R hand, thumb, palm disability."  No evidence of record clearly indicates a causal link between the September 2008 VA medical care and any persisting abnormalities of the left chest or the right hand.  (The November 2010 VA examination report, which was deemed inadequate for purposes of appellate review, makes no clear non-speculative assertion of such an etiological link; it remarks that the Veteran "may have developed" a left chest abnormality, and that it is "resorting to mere speculation" to relate any claimed condition to any instance of fault in the September 2008 medical care.)  As the claimed abnormalities / disabilities are not shown to be the result of the VA medical care in question, compensation under 38 U.S.C. § 1151 cannot be awarded on the basis of those abnormalities / disabilities.

Moreover, even assuming en arguendo that the left chest and right thumb abnormalities may have been caused by the September 2008 VA medical care, the Veteran's appeal nevertheless cannot be granted without a showing that the proximate cause of such disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.  There is no competent evidence in this case indicating that either of these criteria have been met; the competent probative evidence clearly weighs against the Veteran's claim in this regard.

The VA medical records associated with the September 2008 medical care at issue and its proximate aftermath are available for review in the claims-file.  These records present no clear indication (apparent to the lay sensibilities of the Board's review) of any instance of fault or unforeseeable event in the course of that VA medical care.  Expert review and interpretation of these medical reports by a competent medical professional for the purpose of addressing the contentions central to this claim has been accomplished as part of the preparation of the January 2016 VA examination report and medical opinion.

The January 2016 VA examination report presents competent medical opinions addressing this matter, informed by review of the pertinent documentation of the September 2008 VA medical care as well as examination and interview of the Veteran.  One of the January 2016 VA medical opinions discusses of the Veteran's "mild superficial skin injuries" including "swelling of the pectoral muscles" that would most nearly correspond to the suggestion that the Veteran's past left gynecomastia (with probable lipoma) may have been related to the September 2008 surgery.  This opinion explains that such injury "less likely than not ... resulted from carelessness, negligence, lack of skill, or similar instance of fault o[n] the part of the attending VA personnel since appropriate padding precautions and pressure point awareness was documented in several nursing notes."  This medical opinion also explains that such injury "less likely than not ... resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider b/c skin injuries may occur anytime a person is in the prone (head down) position for an extended period of time."

Another January 2016 VA medical opinion discusses that the Veteran "injured his R thumb during his surgical procedure on 9/12/2008," and explains that "[p]er the notes, adequate padding was placed on the bony prominences and pressure points.  There is no indication that negligence occurred."  Additionally, this VA medical opinion explains that "[t]here is no indication or evidence that the vet was dropped during the surgery as claimed by the veteran."  Additionally, the VA medical opinion explains that "[a] R thumb / hand injury is a foreseeable consequence of any procedure which involves the veteran to be in a prone (face down) position for an extended period of time, as was the case here."  The VA medical opinion concludes: "It is less likely than not that vet's R thumb injury resulted from carelessness, negligence, lack of skill, or similar instance of fault o[n] the part of the attending VA personnel since appropriate padding precautions and pressure point awareness was documented in several nursing notes."  With regard to foreseeability, the VA medical opinion concludes: "It is less likely than not that the R thumb injury resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider b/c thumb injuries may occur anytime a person is in the prone (head down) position for an extended period of time."  Finally, with regard to post-surgery treatment of the right thumb, the VA medical opinion concludes: "It is less likely than not that any failure on the part of the VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress since appropriate OT consultation and a hand brace were ordered soon after the vet []started to complain of the injury in late 2009."  In this regard, the VA medical opinion notes that "Vet was subsequently seen by Rheumatology from 10/2009 until 1/2010 for an elevated CK, and no mention of gout or pseudogout, or ongoing R thumb/hand pain was mentioned."

The January 2016 VA medical opinions are authored by a competent medical professional informed by review of the pertinent medical documentation as well as direct examination and interview of the Veteran.  The Board finds that the January 2016 VA medical opinions' citation of facts from the pertinent documented medical history accurately reflects the contents of those records, and there has been no contention in this case that the January 2016 VA medical opinion misstates the content of those medical records.  Accordingly, the Board finds that the January 2016 VA medical opinions are highly probative competent medical evidence in this case.  As there is no contrary medical opinion or other evidence directly contradicting the conclusions presented by the January 2016 medical opinions, the Board finds that these medical opinions are persuasive.

The Veteran's own opinion and lay statements of record asserting that he may have disabilities caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, or medical or surgical treatment, or examination in September 2008; or (B) an event not reasonably foreseeable in connection with the September 2008 VA care, has no probative value.  The diagnosis of disabling residuals, attribution of etiologies, and the scrutiny of medical procedures features complex medical questions requiring specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite to any supporting factual data or medical opinion or literature to contradict the competent probative medical evidence of record with regard to medical diagnoses, medical etiologies, standards of medical care, or medical unforeseeability.

In summary, the Board has accepted that the Veteran has been diagnosed with (1) "left side gynecomastia - lipoma (probable)," and (2) "right thumb - bone contusion with osteophyte (ossific density) formation" during the pendency of this appeal.  However, these disabilities are not shown to have been caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, or medical or surgical treatment, or examination in September 2008; or (B) an event not reasonably foreseeable in connection with the September 2008 VA care.  Accordingly, compensation under 38 U.S.C. § 1151 for these disabilities must be denied.  To the extent that the Veteran seeks entitlement to compensation for other claimed disabilities, the Veteran is not shown to have, or at any time during the pendency of this claim to have had, the other claimed disabilities.  To that extent, he has not presented a valid claim of entitlement to compensation under 38 U.S.C. § 1151 (as analogous to a service connection claim) for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, compensation under 38 U.S.C. § 1151 for such disabilities must be denied.  Gilbert, 1 Vet. App. at 56.

In a December 2017 brief, the Veteran's representative stated that the Veteran "does not have any permanent disabilities today," but argued that "9 years ago his disability picture was very different."  The fact that the Veteran experienced some claimed injuries during his September 2008 surgical procedure is acknowledged by the Board and the key medical opinions (featuring the January 2016 VA medical opinions) in this case, but the essential conclusion in this matter is that there was no instance of fault on the part of the medical care and no unforeseeable event resulting in any residual medical disability.  The evidence in this case does not show any claimed disability diagnosed during the pendency of this claim attributable to fault on the part of the September 2008 VA medical care, or any unforeseeable event during the September 2008 VA medical care.  The Board understands the Veteran's contentions regarding the presence of disturbing injuries around the time of his September 2008 surgery, but acceptance of these contentions does not fulfill the criteria for entitlement to compensation under 38 U.S.C. § 1151.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of broken ribs, blisters, bruising, swelling of pectoral muscles, as well as right hand, thumb and palm disability claimed as resulting from a surgical procedure performed at a VAMC on September 12, 2008.  Accordingly, the claim must be denied.


ORDER

VA disability compensation under 38 U.S.C. § 1151 for residuals of broken ribs, blisters, bruising, swelling of pectoral muscles, as well as right hand, thumb and palm disability claimed as resulting from a surgical procedure performed at a VAMC on September 12, 2008 is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


